                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

                                                 §
DR. GEORGE RICHARDSON,                           §
ROSALIE WEISFELD, AUSTIN                         §
JUSTICE COALITION, COALITION                     §
OF TEXANS WITH DISABILITIES,                     §
MOVE TEXAS CIVIC FUND,                           §
LEAGUE OF WOMEN VOTERS                           §
OF TEXAS and AMERICAN GI                         §
FORUM OF TEXAS, INC.                             §
      Plaintiffs                                 §
                                                 §            Civil Case No. 5:19-cv-00963
VS.                                              §
                                                 §
TEXAS SECRETARY OF STATE,                        §
TRUDY HANCOCK, in her official                   §
Capacity as BRAZOS COUNTY                        §
ELECTIONS ADMINISTRATOR and                      §
PERLA LARA in her official                       §
Capacity as CITY OF MCALLEN,                     §
TEXAS SECRETARY,                                 §
       Defendants                                §


 DEFENDANT PERLA LARA’S, IN HER OFFICAL CAPACITY AS MCALLEN CITY
 SECRETARY, MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM UNDER
                            FRCP 12(b)(6)

TO THE HONORABLE JUDGE OF THIS COURT:

        COMES NOW Defendant Perla Lara, in her official capacity as the City Secretary for the

City of McAllen, Texas, and files this motion to dismiss her from the litigation for failure to state

a claim upon which relief may be granted pursuant to Federal Rule of Civil Procedure 12(b)(6). In

support thereof, Defendant Lara offers the following:




                                                 1
                                          I.   Background

1.0      Plaintiffs filed their Original Complaint seeking declaratory and injunctive relief on

August 7, 2019. Plaintiffs brought suit against Defendant Perla Lara only in her official capacity

as City Secretary for the City of McAllen, Texas.

1.1      Plaintiffs’ Complaint does not state a valid claim nor seek specific relief from Defendant

Lara. Rather, the Complaint seeks to enjoin Defendant Lara, as a local election official, from

following certain requirements of the Texas Election Code. Plaintiffs have failed to establish any

basis to include Defendant Lara, a local election official, as a necessary party to litigation

challenging state law over which she has no discretion, control nor authority to change. Defendant

Lara is in no position to provide the relief sought even if she were in complete agreement with the

Plaintiffs’ position.

                                  II. Argument and Authorities

A.      12(b)(6) Standard

2.0      A pleading must contain “a short and plain statement of the claim showing the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). While this does not require the Plaintiff to present

“detailed factual allegations” to support its claims, the pleading may not be a simple recitation of

the elements of a cause of action, but must contain sufficient facts, accepted as true, to “state a

claim to relief that is plausible on its face.” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see

also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556-57 (2007). This standard asks for more than

the possibility of the defendant’s liability and requires the Plaintiff show the plausibility of

entitlement to relief under the law. See Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 557

(plausibility standard requires more than the previous “probability standard”).




                                                 2
2.1     To survive a motion to dismiss, the complaint must present sufficient facts that would

allow the court to draw the reasonable inference that the defendant is liable for the alleged

misconduct. See Iqbal, 556 U.S. at 678. While the court must take all allegations contained in the

complaint as true, mere conclusory statements will not suffice. Id. Further, the court is not required

to accept as true any legal conclusions couched as factual allegations. Id.

B.     Under the Texas Election Code and federal law, the Texas Legislature and Texas
       Secretary of State are the only parties who can grant Plaintiffs’ requested relief.

2.3     Under the Texas Election Code, any qualified voter may vote early in person, but only

certain persons, including the differently abled, the elderly, and those who will be absent from the

county, may vote early by mail. Tex. Elec. Code §§ 82.001-.006. The Election Code further

requires the creation of an Early Voting Ballot Board (EVBB) and, in certain circumstances a

Signature Verification Committee (SVC) and empowers it to screen early voting ballots. Tex. Elec.

Code §§ 87.001-.003, 87.041.

2.4     To vote early by mail, a voter must first apply in writing for a ballot then mail it to the

election clerk in an official carrier envelope bearing her signature. Tex. Elec. Code § 86.005. The

early voter applications, which require the signature of the voter on both the ballot and the carrier

envelope, are statutorily furnished by the Secretary of State. Tex. Elec. Code § 84.013. The EVBB

and SVC shall decide whether to accept mailed absentee ballots based on several criteria expressly

provided by state statute. Tex. Elec. Code § 87.041. The decision to accept or reject a ballot is

vested by statute in the committee and the board, not in Ms. Lara, the city secretary. Tex. Elec.

Code § 87.027 (i) and (j). A ballot may only be accepted only if these criteria are met, including

“neither the voter’s signature on the ballot application nor the signature on the carrier envelope

certificate is determined to have been executed by a person other than the vote, unless signed by a

witness…”. Tex. Elec. Code § 87.041(b)(2). The EVBB and SVC must act on the basis of the



                                                  3
signatures before it and is not expected to contact voters whose signatures do not match, and the

code neither requires nor authorizes it to do so. Tex. Elec. Code § 87.041. The board must simply

preserve the rejected ballots and notify voters within ten days after the election. Tex. Elec. Code §

87.043, 87.0431.

2.5     All of the above-listed requirements and procedures are from the Texas Election Code.

The City of McAllen, including the City Secretary’s Office, does not promulgate regulations

related to mail-in ballots or the manner in which the ballots are evaluated. The Secretary of State

has general authority to take appropriate action to protect the voting rights of citizens. Tex. Elec.

Code § 31.005.

C.     Plaintiffs’ alleged causes of action do not state a claim against Defendant Lara.

2.6     Plaintiffs’ Complaint alleges four separate counts under the Fourteenth Amendment Due

Process Clause, Equal Protection Clause and Title II of the Disabilities and Rehabilitation Act.

However, the only allegations against Defendant Lara found in the entire Complaint are:

        “56. Defendants have not established a procedure for providing voters whose mail-

       in ballots are rejected because of an illegal signature mismatch pre-rejection notice,

       an opportunity to be heard, or the ability to cure. …

        78. Defendant SOS, as a state agency, and Defendants Brazos EA and McAllen

       City Secretary, as other political subdivision agencies, are public entities…. The

       administration of elections and voting, including mail-in ballot voting and the

       counting of votes, is a service, program or activity provided by Defendants SOS,

       Brazos EA, and McAllen City Secretary...”

2.7    The Complaint is completely devoid of any allegation of wrongdoing on the part of the

McAllen City Secretary. Instead, it points to Defendant Lara’s adherence to state laws with which




                                                 4
Plaintiffs take issue. The duty to enact a uniform standard is the sole responsibility of the Secretary

of State and beyond Defendant Lara’s authority.

2.8    Based on the requested relief, it appears this suit is meant to argue the Texas Election Code

violates federal law. The McAllen City Secretary does not have the authority to revise or defend

state law. The Texas Attorney General is constitutionally obligated to defend the State regarding

a state law and its implementation. Tex. Const. art. IV, § 22. A challenge to constitutionality of a

state statute is initiated in federal court, the suit should be brought against state officials rather

than the state or its agencies. See McCarthy ex rel. Travis v. Hawkins, 381 F.3d 407, 412 (5th Cir.

2004)(emphasis added). In matters of litigation, the Attorney General is the officer authorized by

law to protect the interests of the state and must exercise judgment and discretion, which will not

be controlled by other authorities. Bullock v. Texas Skating Ass'n, 583 S.W.2d 888, 894 (Tex. Civ.

App. 1979), writ refused NRE (Nov. 21, 1979); Charles Scribner's Sons v. Marrs, 114 Tex. 11,

262 S.W. 722, 727 (1924); Lewright v. Bell, 94 Tex. 556, 63 S.W. 623 (1901).

2.9     Defendant Lara, as the City Secretary for the City of McAllen, Texas has no role in

interpreting or litigating the constitutionality of state law. To the extent the Plaintiffs argue that

the Texas Election Code violates the U.S. Constitution, Defendant Lara does not have any

authority in that legal process. Defendant Lara is not responsible for the interpretation or defense

of Texas law, did not draft it, cannot change it, and does not have the authority to defend it. See

generally Tex. Const. arts. III, IV, and IX.

                                               III. Conclusion

3.0     Plaintiffs’ Complaint challenges the constitutionality of state law, namely the Texas

Election Code. The Complaint does not contain any allegation of wrongdoing on the part of

Defendant Lara, who simply complied with state law in the administration of the 2019 City of




                                                    5
McAllen run-off election. Defendant Lara, even if she were to completely agree with the Plaintiffs’

position, has no authority to provide the requested relief. Defendant Lara, in her official capacity

as McAllen City Secretary, is not a proper party to this suit and should not have to bear the costs

of defending an action challenging the constitutionality of state law, including any attorneys’ fees.

                                              Prayer

4.0     For these reasons, Perla Lara, in her official capacity as McAllen City Secretary, requests

that the Court grant her Motion to Dismiss for Failure to State a Claim pursuant to Federal Rule

of Civil Procedure 12(b)(6) and deny all relief requested by the Plaintiff against her.

                                              Respectfully submitted,

                                              Kevin D Pagan
                                              City Attorney of McAllen, Texas

                                      By:     /s/ Isaac J. Tawil
                                              Isaac J. Tawil
                                              Attorney-in-Charge
                                              Pro Hac Vice Pending
                                              State Bar No. 24013605
                                              Federal ID No. 29804
                                              Attorney-in-Charge
                                              Assistant City Attorney
                                              1300 Houston Avenue
                                              McAllen, Texas 78501
                                              Telephone: (956) 681-1090
                                              Facsimile: (956) 681-1099
                                              Email: itawil@mcallen.net

                                              Austin Stevenson
                                              State Bar No. 24085961
                                              Federal ID No. 3157070
                                              Pro Hac Vice Pending
                                              Assistant City Attorney
                                              Email: astevenson@mcallen.net




                                                 6
                                            BICKERSTAFF HEATH
                                            DELGADO ACOSTA LLP
                                            3711 South MoPac Expressway
                                            Building One, Suite 300
                                            Austin, Texas 78746
                                            512-472-8021 (Telephone)
                                            512-320-5638 (Facsimile)

                                            C. Robert Heath
                                            Local Counsel
                                            Texas State Bar No. 09347500
                                            bheath@bickerstaff.com

                                            Gunnar P. Seaquist
                                            Local Counsel
                                            Texas State Bar No. 24043358
                                            gseaquist@bickerstaff.com

                                            ATTORNEYS FOR DEFENDANT
                                            CITY OF McALLEN, TEXAS




                                CERTIFICATE OF SERVICE

       I certify that on September 3, 2019 a true and correct copy of the foregoing document was

filed with the Clerk of the Court using the CM/ECF system and was served on all counsel of record

via the CM/ECF system.

                                                    /s/ Isaac J Tawil
                                                    Isaac J. Tawil




                                               7
